DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 - 20 are directed to an invention of global optimization, search and machine learning method based on the Lamarckian principle of inheritance of acquired characteristics, comprising
Step 1, constructing an objective function ƒ(P) according to the problem being solved for optimization, search or machine learning, where P represents a population set of S candidate solutions to the problem;
Step 2, encoding the population set into a genetic algorithm (GA) chromosome set comprising L genes corresponding to the number of variables of the problem and its optimization, search or machine learning needs, where each chromosome represents an individual of the population, then, inputting or automatically calculating algorithmic parameters of the GA, and initializing the algorithm and the population at the 0th generation:
Step 3. supposing that the prevailing population set of candidate solutions at the kth generation is Gk = {Pk1, Pk2, ..., PkS}, where Pkj indicates the ith individual chromosome in the kth generation Gk, and S is the population size, obtaining through (k+1)th generation Gk+1 = {P k+1 1, P k+1 2, ..., P k+1 S}, where the optimization process comprises the following steps:
(1} individual evaluation: calculating the corresponding value of objective function ƒ(P) for every Pk1 after decoding its chromosome;
(2) Heredity operation: applying Lamarckian “Heredity Operator" to generate a temporary population Gk+1 including the sub-steps of: 
(2a) Selecting randomly two chromosomes from the candidate population Gk, according to a crossover inheritance probability pc initialized in step 2, comparing objective function values ƒm and ƒn the two chromosomes, and calculating a genetic heredity proportion pt:
pt:= ƒm / (ƒm + ƒn), ƒm > ƒn
(2b) Calculating the number of genes to be passed onto the next generation:
nt = L*pt,
(2c) While retaining chromosome m, overwriting nt genes at random positions onto chromosome n at corresponding positions to form a new chromosome;
(2d) Repeating steps (2a) - (2c) for pcS times to generate the temporary population generation G’k+1:
(3) Exercising a directed mutation operation for the temporary population G’k+1 with Lamarckian "Use-and-Disuse Operator" and hence forming the (k+1)th generation of candidate solutions Gk+1;

(5) Evaluating whether the best solutions in the terminating generation meet the requirements of this optimization, search or machine learning problem; if not, revising the algorithmic parameters and repeating steps (1) -(4) again until the final requirements are met;
Step 4, outputting the final solutions set and terminating the algorithm.

Therefore, the claims clearly recite a mathematical concept of calculations according mathematical relationships or formulas, and thus fall within the “Mathematic Concept” of abstract idea. The claims fail to recite additional elements that integrate the abstract idea into a practical application. The additional elements recited in the claims such as a device comprising a computer program, a processor, and memory for storing mapping tables and computer program, are recited in the claims in a high level of generality that is no more than a recitation of a generic computer invoked merely as a tool for implementing the abstract idea. Therefore, these additional elements both individually and in combination fail to constitute an integration of an abstract idea into a practical application. 
Thus, claims 1 -20 are directed to an abstract idea without integrated into a practical application.

Claims 1 – 20 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea. As discussed above with respect 
Thus, claims 1 - 20 are not patent eligible as being directed to an abstract idea without significantly more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128